Order filed September 24, 2020




                                      In The

                    Fourteenth Court of Appeals
                                  ____________

                              NO. 14-20-00557-CV
                                  ____________

                      ASHTON B. YOUBOTY, Appellant

                                        V.

           JOHN S. YOUBOTY, SR. AND MUSU JONES, Appellee


                   On Appeal from the 270th District Court
                           Harris County, Texas
                     Trial Court Cause No. 2019-74423

                                     ORDER

      On August 28, 2020, an “Information Sheet by Court Reporter” was filed.
The information sheet was completed by Cornita McDaniel, who states she is “a
court recorder NOT a court reporter.”        The information sheet indicates that
(1) appellant has requested a reporter’s record be prepared; (2) there is not a
reporter’s record in this case; and (3) McDaniel has the electronically recorded
hearing and has provided the recording to the attorneys.


                                         1
      We order McDaniel, the court recorder for the 270th District Court, to file
with this court a recorder’s record that complies with Texas Rule of Appellate
Procedure 34.6(a)(2) within 15 days of the date of this order.

      Appellant’s brief shall be due 30 days after the recorder’s record is filed. We
direct the parties to Rule 38.5 of the Texas Rules of Appellate Procedure, which
outline the procedures the parties are expected to abide by in the case of
electronically recorded proceedings. See Tex. R. App. P. 38.5.

                                  PER CURIAM

Panel consists of Justices Christopher, Jewell, and Zimmerer.




                                         2